     Case 5:19-cv-00615 Document 9 Filed 04/06/21 Page 1 of 1 PageID #: 74




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


ROLAND MATHIS,
         Plaintiff,

v.                                                         CIVIL ACTION NO. 5:19-cv-00615

D.L. YOUNG, et al.,

               Defendants.


                                    JUDGMENT ORDER

               In accordance with the Order entered this same date dismissing the Plaintiff’s form

Complaint, the Court ORDERS that the case be DISMISSED without prejudice and STRICKEN

from the docket of this Court.

               The Court directs the Clerk to send a copy of this Order to counsel of record and

any unrepresented party herein.

                                                    ENTER: April 6, 2021
